Citation Nr: 0508340	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  97-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for the post-operative 
residuals of femoral neck fracture, left hip, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the veteran presented testimony during a 
hearing at the RO before a hearing officer in February 1997.  
A copy of the hearing transcript issued following the hearing 
is of record.   

The Board notes that the record raises two additional issues 
for VA consideration, per June 1995, August 1996 and April 
1999 VA examination reports.  Specifically, the records 
raises the issues of entitlement to service connection for 
degenerative arthritis of the left hip, and service 
connection for scars of the left hip, both issues to include 
as secondary to the service connected post-operative 
residuals of femoral neck fracture, left hip.  However, as 
the only issue currently before the Board is that set forth 
on the title page of this decision, these matters are 
referred to the RO for appropriate action.

Lastly, the Board notes that the August 1996 statement of the 
case includes the issue of entitlement to an increased rating 
for a left kidney disability.  However, in a February 1997 VA 
form 21-4138 (Statement in Support of Claim), the veteran 
indicated that he wished to withdraw his appeal with respect 
to this issue.  As such, the only issue before the Board is 
that set forth in the title page of this decision. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's service-connected left hip disability does 
not more nearly approximate a disability characterized by 
malunion of the femur with marked knee or hip disability, or 
by limitation of flexion to 20 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the post-operative residuals of femoral neck fracture, 
left hip, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 
5255 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased ratings via the August 1995 and June 1996 rating 
decisions, the August 1996 statement of the case (SOC), the 
multiple supplemental statements of the case (SSOCs) issued 
from April 1997 to the present, and an April 2004 RO letter.  
In addition, the April 2004 RO letter, along with July 2002 
and October 2004 SSOCs also provided the veteran with 
specific information concerning the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decisions 
were made before October 2004, the date the last VCAA 
notification was sent to the veteran.  However, in reviewing 
the AOJ determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  By the 
informational letter, the statement of the case, and the 
supplemental statements of the case, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claim discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Additionally, with respect to the musculoskeletal system, the 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2004).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).

The veteran is currently evaluated as 20 percent disabling 
due to the post-operative residuals of femoral neck fracture, 
left hip, under Diagnostic Code 5255.  The assigned 20 
percent evaluation under Diagnostic Code 5255 requires 
evidence of malunion of the femur with moderate knee or hip 
disability.  At present, however, the veteran is seeking an 
increased rating in excess of 20 percent.

With respect to the applicable criteria, Diagnostic Code 5255 
assigns a 20 percent is warranted for malunion of the femur 
with moderate knee or hip disability.  A 30 percent is 
granted for malunion of the femur with marked knee or hip 
disability.  A 60 percent is assigned for fracture of 
surgical neck of the femur, with false joint; or fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weight bearing preserved with aid of 
brace.  And, 80 percent is warranted for fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture).  See 38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2004).

In addition, the Board will also consider other potentially 
applicable Diagnostic Codes, which in this case include 
Diagnostic Code 5252.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations 
omitted).  In this respect, limitation of motion of the thigh 
is evaluated under Diagnostic Code 5252, which provides a 10 
percent evaluation for limitation of flexion of the thigh to 
45 degrees, a 20 percent evaluation for limitation of flexion 
to 30 degrees, a 30 percent evaluation for limitation of 
flexion to 20 degrees, and a 40 percent evaluation for 
limitation of flexion to 10 degrees.  See 38 C.F.R. § 4.71a.  
The Board also notes that normal hip flexion is from zero to 
125 degrees and that normal hip abduction is from zero to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II  (2004).

With respect to the evidence of record, the evidence includes 
treatment records from the Nashville VA Medical Center (VAMC) 
dated from 1996 to 2004, which describe the treatment the 
veteran has received over time for various health problems, 
including but not limited to hip problems, hypertension, and 
laryngeal cancer.  In addition, a June 1995 VA hip 
examination report shows the veteran had no tenderness or 
swelling in the hip joint.  The range of motion of the left 
hip was flexion to 90 degrees, abduction to 30 degrees, 
adduction to 25 degrees, external rotation to 45 degrees, and 
internal rotation to 30 degrees.  All ranges of motion were 
without pain on movement or weakness of the hip flexors.  As 
well, x-rays of the left hip showed a deformity of the left 
proximal femur with heteroscopic bone formation of the 
lateral aspect most consistent with an old healed fracture.  
The veteran also presented evidence of two pieces of broken 
screws in the femoral neck region with minimal post traumatic 
degenerative arthritis of the left hip joint.  The veteran 
was diagnosed with status post left hip fracture with 
degenerative arthritis.

An August 1996 VA orthopedic examination report shows the 
veteran was status post surgery for fracture of the left 
femoral neck and proximal left femur.  He had no postural 
abnormality or fixed deformity.  He also had a range of 
motion of the hip limited to 35/45 of abduction, and 110/125 
of flexion with no neurological involvement.  X-rays of the 
left hip showed an old healed fracture of the left femoral 
neck and proximal left femur.  The veteran was diagnosed with 
left hip fracture.

In February 1997, the veteran and his spouse presented 
testimony at a hearing on appeal before a hearing officer at 
the RO.  The veteran testified that he had missed weeks from 
his employment as a truck driver because of symptomatology 
attributable to his service-connected left hip disability 
during the past two years.  It was further pointed out by the 
veteran's spouse that he had missed time from work in the 
late 1980's because of his left hip disability. 

A July 1997 VA examination report shows a history of left 
femoral neck fracture in 1966 after a car accident.  The 
veteran was status post surgery, and also showed evidence of 
degenerative changes involving the lower lumbar spine.

An April 1999 VA joints examination report shows the veteran 
has left hip range of motion limited to 115 degrees of active 
flexion and 120 degrees of passive flexion (normal being 125 
degrees), 30 degrees of active and passive extension (normal 
being 30 degrees), 25 degrees of active and passive adduction 
(normal being 25 degrees), 40 degrees of active abduction and 
45 degrees of passive abduction (normal being 45 degrees), 25 
degrees of active and passive external rotation (normal being 
60 degrees), and 40 degrees of active and passive internal 
rotation (normal being 40 degrees).  There were no complaints 
of pain with any of the ranges of motion, although the 
veteran reported additional limitation of motion during 
flare-ups including pain with hip flexion, but no weakness, 
fatigue, lack of endurance or incoordination.

An August 2004 VA general examination report reflects the 
veteran's extremities had no cyanosis, clubbing or edema.  He 
was able to flex the left hip to 115 degrees, and to abduct 
to 40 degrees.  A follow up x-ray examination was 
recommended, but the examiner noted that it was less than 
likely that the veteran's history of impairment of his femur 
and traumatic arthritis would limit the veteran's ability to 
work, specially doing a desk job.

Upon a review of the evidence of record, the Board finds that 
the veteran's left hip disability does not meet the criteria 
required for the assignment of a disability rating in excess 
of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 
5255 (2004).  Specifically, the Board finds that the 
veteran's service-connected left hip disability does not more 
nearly approximate a disability characterized by malunion of 
the femur with marked knee or hip disability, or by 
limitation of flexion to 20 degrees.  Since 1995, the 
veteran's limitation of flexion has ranged from 0 to 90-120 
degrees, with normal flexion being from zero to 124 degrees, 
per 38 C.F.R. 
§ 4.71, Plate II  (2004).

In addition, the Board finds that the veteran's left hip 
disability meets neither the criteria for the assignment of 
an increased rating in excess of 20 percent under Diagnostic 
Code 5250 as the disability is not characterized by 
ankylosis, nor the criteria for the assignment of an 
increased rating in excess of 20 percent under Diagnostic 
Code 5254 as the disability is not characterized by flail hip 
joint. 

Furthermore, in arriving at the above conclusion, the Board 
has considered the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the 
Board still finds that the evidence does not show that a 
grant of an increased rating in excess of 20 percent is 
warranted because the veteran is receiving the appropriate 
schedular evaluation, even considering his flare- ups and 
subjective complaints of pain, under Diagnostic Codes 5252 
and 5255.  The evidence of record is consistent with the 
evaluations noted, and no more, for the veteran's service- 
connected left hip disability.  The Board thus finds that 
additional functional loss, excess fatigability, and pain on 
movement due to the veteran's left hip disability are not 
supported by adequate pathology such that would warrant a 
rating in excess of 20 percent at this time.  As such, the 
provisions of 38 C.F.R. 
§§ 4.40 and 4.45 have been considered, but they do not 
provide a basis for an increased rating under these 
circumstances.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) are warranted.  
In the instant case, however, there has been no showing that 
the veteran's service-connected left hip disability alone has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.    

To the extent that the claimant may experience functional 
impairment due to the service-connected disability, the Board 
finds that such impairment is contemplated in the disability 
rating assigned.  The Board also finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.  The applicable rating criteria contemplate higher 
ratings, but the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Therefore, for the reasons discussed above, 
referral for consideration for extra-schedular evaluations is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A disability rating in excess of 20 percent for the post-
operative residuals of femoral neck fracture, left hip, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


